 



Exhibit 10.28
 
 
(The above space is reserved for Recorder’s Certification.)
     FUTURE ADVANCE DEED OF TRUST AND SECURITY AGREEMENT
     THIS FUTURE ADVANCE DEED OF TRUST AND SECURITY AGREEMENT SECURES FUTURE
ADVANCES AND FUTURE OBLIGATIONS AND SHALL BE GOVERNED BY SECTION 443.055
R.S.MO., AS AMENDED. THE TOTAL PRINCIPAL AMOUNT OF THE PRESENT AND FUTURE
ADVANCES AND OBLIGATIONS WHICH MAY BE SECURED HEREBY IS $2,645,000.
     THE REAL PROPERTY ENCUMBERED BY THIS FUTURE ADVANCE DEED OF TRUST AND
SECURITY AGREEMENT IS LEGALLY DESCRIBED ON PAGE 2 HEREOF.
     THIS FUTURE ADVANCE DEED OF TRUST AND SECURITY AGREEMENT (this “Deed of
Trust”) is dated as of this 1st day of September, 2002, by and between
SYNERGETICS DEVELOPMENT COMPANY, L.L.C., a Missouri limited liability company
(hereinafter called “Grantor”) having a mailing address of 88 Hubble Drive,
O’Fallon, Missouri 63304, and Victor Zarrilli, as trustee (“Trustee”) having a
mailing address of 6 South Broadway, St. Louis, Missouri 63102, and THE
INDUSTRIAL DEVELOPMENT AUTHORITY OF ST. CHARLES COUNTY, MISSOURI, a public
corporation as beneficiary (“Beneficiary”) having a mailing address of 5988 Mid
Rivers Mall Drive, St. Charles, Missouri 63304.
     WITNESSETH:
     WHEREAS, Grantor is justly indebted to Beneficiary, as evidenced by that
promissory note of Grantor dated as of September 1, 2002 (the “Note”), which
Note is in the principal amount of $2,645,000, provides for interest as therein
set forth, and has a stated final maturity date of September 1, 2002; and
     WHEREAS, said Note was executed and delivered pursuant to that Loan
Agreement dated as of September 1, 2002 (the “Loan Agreement”) by and between
the Beneficiary and the Grantor;
     WHEREAS, Grantor is now or hereafter may become otherwise obligated or
indebted to Beneficiary, and Beneficiary may make future advances to Grantor,
and Grantor may incur future obligations to Beneficiary, whether pursuant to the
Note or the Loan Agreement, as specified above (which Note and Loan Agreement
are collectively herein called the “Debt Instruments”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the parties intend that this Deed of Trust shall secure the
payment of and obligations under the Note, as specified above, all obligations
of the Grantor under the Loan Agreement, all obligations of Grantor under this
Deed of Trust, and any and all other present and future indebtedness (principal,
interest, fees and other amounts), liabilities and obligations of Grantor to
Beneficiary arising under the Note, the Loan Agreement or any other Debt
Instruments, including any and all amendments, modifications, extensions or
renewals thereof, whether now existing or made or incurred after the date of
execution of this Deed of Trust, in the maximum principal amount (exclusive of
sums spent for the reasonable protection of the security of this Deed of Trust,
if any), of $2,645,000 (collectively, the “Indebtedness”);
     NOW, THEREFORE, as security for the Indebtedness, and in consideration
thereof, and the sum of Ten Dollars ($10.00) in hand paid, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Grantor by these presents does hereby GRANT, BARGAIN AND SELL,
MORTGAGE, WARRANT, CONVEY AND CONFIRM, ASSIGN, TRANSFER AND SET OVER unto
Trustee, his successors and assigns, IN TRUST, forever, the following described
real estate, chattels real, personal property and other properties, interests
and rights, whether now owned or hereafter acquired by Grantor (collectively,
the “Mortgaged Property”) situated in the County of St. Charles, State of
Missouri, to-wit:
Lot 7A-1 of O’FALLON CORPORATE CENTRE SUBDIVISION OF LOT 7A, as per plat thereof
recorded in Plat Book 38 page 147 of the St. Charles County Records.
HAVING a street address of Lot 7A1 of O’Fallon Corporate Center, O’Fallon,
Missouri 63304; and TOGETHER with (1) all buildings, improvements and structures
at any time, now or hereafter, erected, situated or placed thereon; (2) all
rights, privileges, easements, rights of way, franchises, tenements,
hereditaments, appendages and appurtenances thereunto belonging or in anywise
appertaining; (3) all right, title, interest and estate of Grantor in and to
streets, roads, ways, sidewalks, curbs, alleys and areas adjoining said real
estate and portions thereof, private or public, and whether vacated by law or
ordinance (conditionally or otherwise); (4) all rents, revenues, royalties,
income, issues and profits, which are hereby specifically assigned, transferred
and pledged primarily and on a parity with said real estate; (5) all fixtures
and personal property now or at any time hereafter annexed, affixed or attached
to said real estate and/or the buildings, improvements or structures thereon and
all replacements, additions and substitutions thereof or thereto, including (but
not limited to) all apparatus, appliances, machinery, equipment and articles
used to supply or provide, or in connection with, heat, gas, air-conditioning,
plumbing, water, lighting, power, elevator, sewerage, cleaning, refrigeration,
cooling, ventilation and sprinkler systems, all water heaters, ranges, stoves,
dishwashers and disposals, all window shades, drapes and drapery equipment and
apparatus, all carpeting, tile and floor coverings, all fire prevention and
extinguishing apparatus, all security and access control apparatus, and all
trees, plants and landscaping; (6) except for Permitted Encumbrances (as defined
in the Loan Agreement), all other personal property, whether now owned or
hereafter acquired by Grantor, and used or intended to be used in the
possession, occupation or enjoyment thereof, and all replacements, additions and
substitutions thereof and thereto, including (but not limited to) all furniture,
furnishings and equipment, all appliances, all shelving and storage apparatus,
all construction goods and materials whether or not the same have been
incorporated into the buildings or improvements thereon, and all tools, supplies
and equipment used in connection with construction, repair, maintenance,
janitorial or groundskeeping services thereon or therefor; (7) all existing and
hereafter created or acquired accounts, contract rights and general intangibles
arising from or relating in any manner to the foregoing or the development or
operation thereof; (8) all books, records, reports, tests, surveys, plans,
specifications, permits, licenses and documents of any kind or nature relating
to the foregoing or the development or operation thereof; and (9) all products
and proceeds of any of the foregoing, including, without limitation, insurance
proceeds.

-2-



--------------------------------------------------------------------------------



 



     TO HAVE AND TO HOLD the Mortgaged Property and every part thereof unto
Trustee, his successors and assigns, forever, IN TRUST, nevertheless, to secure
the payment of the Indebtedness and the performance and observance by Grantor of
every covenant and condition herein contained.
Representations and Warranties. Grantor hereby represents and warrants to
Trustee and Beneficiary: (i) that it is lawfully seized and possessed of a good
and indefeasible title and estate in fee simple to the Mortgaged Property, and
Grantor will forever warrant and defend the title to the Mortgaged Property and
every part thereof unto Trustee and Beneficiary against the claims and demands
of all persons whomsoever; (ii) that the Mortgaged Property and every part
thereof is free and clear of any and all liens, encumbrances and charges of
every kind and character, including liens of general and special taxes and
assessments, excepting taxes for the current year which are not yet due,
excepting the lien of this Deed of Trust, and excepting any easements, rights of
way or restrictions of record shown as special exceptions in any title insurance
policy insuring this Deed of Trust; (iii) Grantor has inspected the Mortgaged
Property and has researched and investigated the prior uses of the Mortgaged
Property and all adjoining properties and, except as disclosed in the Phase I
Environmental Site Assessment prepared by SDI Engineering, Inc. prior to the
date of execution of this Deed of Trust, no Regulated Substances exist on, in,
under or about the Mortgaged Property or, to the best of Grantor’s knowledge, on
any adjoining property; (iv) to the best of Grantor’s knowledge, the Mortgaged
Property has never been used as a waste disposal site for any Regulated
Substances, as a storage site for petroleum products or chemicals, or as a
manufacturing site; (v) to the best of Grantor’s knowledge, no improvements or
structures on the Mortgaged Property contain asbestos or asbestos containing
materials (whether or not the same is friable); (vi) to the best of Grantor’s
knowledge, there are not now nor have there ever been any underground storage
tanks on the Mortgaged Property; (vii) Grantor will not allow any person now or
hereafter occupying the Mortgaged Property to bring Regulated Substances onto
the Mortgaged Property or to process or store or dispose of such substances on
the Mortgaged Property, except in the ordinary course of Grantor’s current
business and in complete compliance with all applicable laws and regulations;
(viii) Grantor has checked with the applicable federal, state and local
environmental protection offices, and with the local fire department, and there
are no complaints on file or records or investigations or matters pending in
said offices or departments alleging, concerning or indicating the presence or
suspected presence, now or at any time in the past, of Regulated Substances on,
in, under or about the Mortgaged Property, and neither the Mortgaged Property
nor the properties adjacent thereto are identified or contained on any listing
of actual, suspected or potential hazardous waste sites; and (ix) shall either
remove, close or maintain all monitoring wells on the Mortgaged Property. The
term “Regulated Substance” as used in this Deed of Trust shall mean those
materials and substances defined as hazardous substances in 42 U.S.C. § 9601(14)
and all other wastes and substances, now or hereafter defined as hazardous,
toxic, dangerous, or otherwise regulated under any international, federal, state
or local laws, rules or regulations pertaining to environmental pollution,
contamination, protection, or waste management, treatment, storage, handling or
disposal, and any other materials or substances, the exposure to which is
prohibited, limited or regulated by any governmental authority or which does or
could pose a hazard to the health or safety of the occupants of the Mortgaged
Property or the owners and/or occupants of any property adjacent thereto,
including (but not limited to) explosives, radioactive materials, asbestos,
polychlorinated biphenyls (PCB’s), petroleum products and radon gas.
Covenants. Grantor hereby expressly covenants and agrees with Trustee and
Beneficiary that:

(1)   Payment of Obligations. Grantor will duly pay the Indebtedness secured
hereby and all interest thereon, as and when the same shall become due and
payable, according to the terms thereof.   (2)   Due on Sale or Encumbrance.
Grantor will not, without the prior written consent of Beneficiary, transfer,
convey or otherwise part with title to any of the Mortgaged Property, or any
portion thereof or ownership interest therein, or create or permit or allow to
exist or

-3-



--------------------------------------------------------------------------------



 



    to be created any mortgage, deed of trust, pledge or other lien or
encumbrance on any of the Mortgaged Property, other than this Deed of Trust and
any other mortgages, deeds of trust and pledges in favor of Union Planters Bank,
N.A. or any affiliate of Union Planters Bank, N.A., and Grantor will not suffer
or permit any mechanic’s or materialmen’s lien or any other lien of any nature
whatsoever to attach to any of the Mortgaged Property or to remain outstanding
against the same or any part thereof.

(3)   Insurance. Grantor shall at all times at the cost and expense of Grantor
keep all of the Mortgaged Property of an insurable nature constantly insured
against loss or damage as required by Section 5.5 of the Loan Agreement. Grantor
shall at all times also maintain at the cost and expense of Grantor
comprehensive general liability insurance in such coverage amounts as are
required by Section 5.5 of the Loan Agreement. All insurance moneys received on
account of any loss or damage to the Mortgaged Property, after deducting
therefrom the reasonable charges and expenses paid or incurred in connection
with the collection and disbursement of said moneys, may be used and applied as
provided in the Loan Agreement. In the event of loss or damage to the Mortgaged
Property, Grantor shall give immediate written notice to the insurance carrier
and to Beneficiary. Grantor hereby grants to Trustee and Beneficiary acting
jointly or severally, full power and authority to make proof of loss under any
and all insurance policies, either in the name of Grantor, or in the name or
names of Trustee or Beneficiary, and to adjust, settle, collect and receipt for
all insurance, and to endorse for and in behalf and in the name of Grantor any
check, draft or other instrument received therefor, and to collect the proceeds
thereof, and also, if an event of default shall occur hereunder, to collect and
receipt for any unearned premiums and to apply same on the Indebtedness secured
hereby in such order and manner as Beneficiary may elect. In the event of
foreclosure sale, any and all insurance policies may be assigned without consent
of Grantor, and Grantor authorizes Trustee or Beneficiary to assign said
policies to the purchaser or purchasers at such foreclosure sale, or if
Beneficiary so elects, Trustee or Beneficiary may collect any unearned premiums
and apply the same on the Indebtedness secured hereby in such order and manner
as Beneficiary may elect.   (4)   Indemnity. Grantor will protect, indemnify,
defend and hold harmless Trustee and Beneficiary from and against any and all
claims, causes of action, suits, liabilities, damages, losses, costs and
expenses (including attorneys’ fees), of whatever nature, which may arise or
result, directly or indirectly by reason of the use or occupation of the
Mortgaged Property or any part thereof or any failure by Grantor to comply with
the covenants contained herein.   (5)   Repairs. Grantor will at all times keep
and maintain the Mortgaged Property and every part thereof in good order, repair
and condition, without any liability of Trustee or Beneficiary to any person for
damage for failure to repair or for any other cause, and Grantor will promptly
make all needed and proper repairs, restorations, renewals and replacements
thereof, so that at all times the value of the Mortgaged Property and every part
thereof shall be fully preserved and maintained, and Grantor will not cause or
permit any waste on or of the Mortgaged Property or otherwise allow the
Mortgaged Property, or any part thereof, to depreciate in value by any act or
neglect.   (6)   Compliance. Grantor will not use or suffer or permit to be used
the Mortgaged Property or any part thereof in any manner inconsistent with the
rights of Trustee or Beneficiary hereunder, or in violation of the provisions of
any insurance policy or any rules or regulations of insurance underwriters, and
will comply with, and maintain, use and cause the Mortgaged Property to at all
times be in compliance with all laws, ordinances, rules,

-4-



--------------------------------------------------------------------------------



 



    regulations, orders and directions of any legislative, executive,
administrative or judicial body, officer or department applicable to the
Mortgaged Property or to the uses or purposes thereof.   (7)   Condemnation. In
the event the Mortgaged Property, or any part thereof, be taken through
condemnation Proceedings or by virtue of the exercise of the right of eminent
domain or pursuant to governmental action, any and all amounts awarded in any
such condemnation proceeding for the taking of the Mortgaged Property, or any
part thereof, shall be paid to UMB Bank, N.A., as Trustee (the “Indenture
Trustee”) under that certain Indenture of Trust dated as of September 1, 2002
(the “Indenture”) by and between the Beneficiary and the Indenture Trustee, and
applied as provided in the Loan Agreement.   (8)   Damage by Third Parties. In
the event any part of the Mortgaged Property shall be destroyed or damaged by
any party or from any cause whereby Grantor becomes entitled to indemnity or
recovery therefor from any third person or persons, all of such sum or sums so
due from any such third person or persons shall be paid to the Indenture Trustee
and applied as provided in the Loan Agreement.   (9)   Taxes. Grantor hereby
covenants and agrees to pay any and all taxes, assessments, liens and other
charges that may be levied or assessed against the Mortgaged Property, or any
part thereof, prior to the time the same shall become delinquent, and Grantor
shall promptly provide Beneficiary with proof of payment thereof.   (10)  
Environmental Compliance. Grantor shall at its expense comply and maintain the
Mortgaged Property in compliance with any and all national, state, local,
judicial or other laws, rules, regulations and orders applicable to the
Mortgaged Property with respect to the investigation, remediation, monitoring,
release, handling, storage, transportation, discharge and/or removal of
Regulated Substances (collectively, “Environmental Laws”), pay immediately when
due the cost of removal of any such Regulated Substance which may be located on,
in, under or about the Mortgaged Property, and keep the Mortgaged Property free
of any lien imposed pursuant to any such Environmental Law. In the event Grantor
fails to do so, after notice to Grantor and the expiration of one-half of any
cure period permitted under applicable law, rule, regulation or executive order,
Beneficiary may declare an event of default to have occurred under this Deed of
Trust and cause the Mortgaged Property to be freed from and decontaminated of
the Regulated Substance or take or cause to be taken any other action with
respect to any such Regulated Substance or the Mortgaged Property to protect its
interest therein. Grantor shall give Beneficiary immediate written notice of any
environmental enforcement action or any investigation with respect to the
existence or potential existence of any Regulated Substance instituted or
threatened with respect to the Mortgaged Property. Grantor shall also give
Beneficiary immediate written notice of any condition or occurrence on the
Mortgaged Property which constitutes a violation of any Environmental Law or
would justify a demand for removal or remediation under any Environmental Law.
Grantor hereby grants to Beneficiary, its agents and employees access to the
Mortgaged Property and the right to (but in no case shall Beneficiary be in any
way obligated or required to) remove any Regulated Substance on, in, under or
about the Mortgaged Property in violation of the Environmental Laws and to
perform such investigation and/or remediation thereon, all at Grantor’s expense
and as Beneficiary shall see fit if Grantor fails to do so within a reasonable
period of time after written demand therefor from the Beneficiary. Grantor
agrees to protect, indemnify, defend and hold harmless Trustee and Beneficiary
to the fullest extent allowed by law, from and against all claims, demands,
causes of action, suits, losses, damages (including, without

-5-



--------------------------------------------------------------------------------



 



    limitation, punitive damages), violations of any Environmental Law,
environmental response and clean-up costs, fines, penalties and expenses
(including, without limitation, reasonable counsel fees, cost and expenses
incurred in investigating and defending against the assertion of such
liabilities), of any nature whatsoever, which may be sustained, suffered or
incurred by Trustee and/or Beneficiary based upon, or in connection with, or
relating to, (i) the ownership or operation of the Mortgaged Property and all
activities relating thereto, (ii) any knowing or material misrepresentation or
material breach of warranty by Grantor, (iii) any compliance with or
investigation, action or proceeding under or violations of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (as amended) or
any other Environmental Law, (iv) the presence, remediation, clean-up or removal
of any Regulated Substance or evaluation or investigation of any release or
threat of release of any Regulated Substance, (v) any loss of or damage to
natural resources, including damages to air, surface or ground water, soil and
biota, and (vi) any private or governmental suits or court or administrative
orders or injunctions relating in any way to any Regulated Substances on, in,
under or about the Mortgaged Property, or emanating therefrom. The specific
indemnity and covenants contained in this paragraph are in addition to and shall
not be construed to narrow or in any way restrict the application of the other
indemnities and covenants contained in this Deed of Trust, notwithstanding any
overlap in coverage.

(11)   Change In Taxation Laws. In the event of the enactment after the date
hereof of any law of the State of Missouri or the United States of America
imposing a specific tax on notes, bonds, or other evidences of indebtedness or
obligations secured by a mortgage or deed of trust on real estate, or in the
event the laws now in force relating to taxes on notes, mortgages, bonds, or
other evidences of indebtedness or obligations secured by mortgage or deed of
trust shall be in any manner changed, or in case such a tax shall be assessed
under any existing law, as the result of which Trustee or Beneficiary may become
chargeable with the payment of any such taxes, then and in any such event,
Grantor covenants and agrees to pay to Trustee or Beneficiary, within thirty
(30) days after written notice thereof, the amount of any such tax; provided
that if Trustee or Beneficiary shall be required by law to pay any such tax, all
moneys so expended shall be due on demand, bear interest at the highest rate set
forth in the Debt Instruments (or if no rate is specified, at the maximum lawful
rate) and shall be secured hereby. In the event Grantor shall fail to pay or
cause to be paid or to reimburse Trustee or Beneficiary for advances as
aforesaid to pay any such tax or taxes, or if by such law it should be illegal
for Grantor to pay any such tax or taxes, then all of the Indebtedness secured
hereby shall, at the option of Beneficiary, become immediately due and payable
without further notice, anything herein or in the evidences of any indebtedness
or other obligations secured by this Deed of Trust to the contrary
notwithstanding; provided, however, that Grantor shall not be required to pay
any such tax in excess of an amount which when added to the interest paid by
Grantor on the Indebtedness would exceed the maximum lawful rate allowed in the
State of Missouri.   (12)   Inspections. Beneficiary, or its agents,
representatives or workmen, are authorized to enter at any reasonable time upon
or in any part of the Mortgaged Property for the purpose of inspecting the same
and/or for the purpose of performing any of the acts it is authorized to perform
hereunder.   (13)   Title Disputes. Should the Trustee or Beneficiary be made
defendant in any suit involving the title to any of the Mortgaged Property, or
involving the validity or priority of the lien of this Deed of Trust, then it is
agreed that in every such case an attorneys’ fee in a reasonable amount shall be
fixed by the court in which said suit may be pending, and may be adjudged

-6-



--------------------------------------------------------------------------------



 



    in favor of the attorney or attorneys of record representing said parties,
which fee shall be adjudged against the Grantor, on motion made therein therefor
as a part of the costs of such proceedings, and that such reasonable costs and
expenses of said parties, shall also be fixed and adjudged as costs therein by
the court, and it is agreed that all such fees, costs and expenses of every such
proceeding shall be adjudged against said Grantor (if not charged against a
party other than the Trustee or the Beneficiary, their successors and assigns),
and when so adjudged shall be secured by this Deed of Trust.   (14)   Cure
Payments. If Grantor shall fail to pay any tax, assessment, lien or other charge
levied or assessed against the Mortgaged Property, or any part thereof, or shall
fail to keep and perform any of the covenants and conditions herein contained,
Trustee or Beneficiary, shall be privileged, but shall not be obligated, to pay
any such tax, assessment, lien, rent or other charge, to redeem such property
from any sale or foreclosure for taxes or assessments or liens, to effect and
pay for insurance required hereunder, to perform or pay for any other
obligations, and to make such other disbursements as are necessary or advisable
in the opinion of Trustee or Beneficiary to cure any default of Grantor
hereunder or protect the lien or the rights of Trustee and Beneficiary
hereunder; any and all such sums of money advanced for such purposes by Trustee
or Beneficiary shall be deemed additional Indebtedness secured by this Deed of
Trust and shall be payable on demand with interest accruing from the time so
advanced at the highest rate per annum set forth under the Debt Instruments (or
if no rate is specified, at the maximum lawful rate), and failure on the part of
Grantor to repay the amounts so advanced on demand shall constitute an event of
default hereunder; provided, however, nothing herein contained shall be
construed as requiring Trustee or Beneficiary to effect such insurance or to
advance or expend money or take any action for any of the purposes aforesaid.  
(15)   Rent Assignment. This instrument is intended to create an absolute and
present assignment to Beneficiary of the items of Mortgaged Property
constituting rents, revenues, royalties, income, issues and profits, and not
merely the passing of a security interest; provided, that so long as no event of
default exists hereunder, Grantor shall have the right and license to collect
said rents, revenues royalties, income, issues and profits as the same shall
accrue.   (16)   Security Agreement. This instrument is intended to be a
security agreement pursuant to the Uniform Commercial Code for any of the items
specified as part of the Mortgaged Property which, under applicable law, may be
subject to a security interest pursuant to the Uniform Commercial Code, and
Grantor hereby grants Beneficiary a security interest in said items, whether now
owned or hereafter acquired, and including all products and proceeds of said
items. Grantor agrees that Beneficiary may file this instrument, or a
reproduction thereof, in the real estate records or other appropriate index, as
a financing statement for any of the items specified as part of the Mortgaged
Property. Any reproduction of this instrument or of any other security agreement
or financing statement shall be sufficient as a financing statement. In
addition, Grantor agrees to execute and deliver to Beneficiary, upon
Beneficiary’s request, any financing statements, as well as extensions, renewals
and amendments thereof, and reproductions of this instrument, in such form as
Beneficiary may require to perfect a security interest with respect to said
items. Grantor shall pay all costs of filing such financing statements and any
extensions, renewals and amendments thereof, and shall pay all reasonable costs
and expenses of any record searches for financing statements Beneficiary may
reasonably require. Without the prior written consent of Beneficiary, Grantor
shall not create or suffer to be created pursuant to the Uniform Commercial Code
any other security interest in said items, including

-7-



--------------------------------------------------------------------------------



 



    replacements and additions thereto. Upon the occurrence of an event of
default as hereinafter provided, Beneficiary shall have the remedies of a
secured party under the Uniform Commercial Code and, at Beneficiary’s option,
may also invoke the remedies as otherwise provided in this instrument. In
exercising any of said remedies, Beneficiary may proceed against the items of
real property and any items of personal property specified as part of the
Mortgaged Property separately or together and in any order whatsoever, without
in any way affecting the availability of Beneficiary’s remedies under the
Uniform Commercial Code or of the remedies otherwise provided in this
instrument.

Events of Default; Remedies. If an event of default as specifically set forth
herein shall occur, or in the event any one or more of the following events
shall occur (an “event of default”): (a) If default shall be made in the payment
of any of the Indebtedness secured hereby, or any interest thereon, within
fifteen days of the date as and when the same shall become due and payable,
whether by reason of demand, acceleration or otherwise; (b) If default shall be
made by Grantor in the due performance or observance of any covenant, agreement
or condition herein contained or required to be performed or observed by Grantor
and such default shall continue for a period of thirty (30) days after the date
of the mailing of a written notice addressed to Grantor at the address
hereinabove set forth, or to such other address as may be designated by Grantor
in written notice delivered to Beneficiary during which time such default is
neither cured by Grantor nor waived in writing by Beneficiary, provided that, if
the failure stated in the notice cannot be corrected within said 30-day period,
Beneficiary may, with Bondowner Consent (as defined in that certain Indenture of
Trust dated as of September 1, 2002 by and between Beneficiary and UMB Bank,
N.A., as Trustee), consent in writing to an extension of such time prior to its
expiration if corrective action is instituted by Grantor within the 30-day
period and diligently pursued to completion; (c) If any representation or
warranty of Grantor contained herein shall prove to be in any material respect
incorrect or if there shall be any breach of any such representation or
warranty; (d) If the Mortgaged Property or any portion thereof or ownership
interest therein is sold, transferred, assigned or in any manner conveyed
without the prior written consent of Beneficiary; (e) If a default or event of
default shall occur under or within the meaning of any other deed of trust or
mortgage covering any of the Mortgaged Property; or (f) If any event of default
shall occur under or within the meaning of the Loan Agreement or under any
agreement, document or instrument (including any guaranty) evidencing or
securing any of the Indebtedness secured hereby; (g) If pursuant to § 443.055
R.S.Mo., as amended, Grantor shall notify Beneficiary of Grantor’s election to
terminate the operation of this Deed of Trust as security for future advances or
future obligations;
THEN, AND IN EACH AND EVERY SUCH EVENT: (1) All of the Indebtedness then
outstanding and unpaid and all accrued and unpaid interest thereon shall, at the
option of Beneficiary, become and be due and payable immediately, anything in
the Note or any other Debt Instrument evidencing any of the Indebtedness or in
this Deed of Trust to the contrary notwithstanding; (2) Upon demand of Trustee
or Beneficiary, Grantor shall forthwith surrender to Beneficiary the actual
possession of all of the Mortgaged Property and it shall be lawful (whether or
not Grantor has so surrendered possession) for Beneficiary, either personally or
by agents or attorneys, forthwith to enter into or upon the Mortgaged Property
and to exclude Grantor, the agents and servants of Grantor, and all parties
claiming by, through or under Grantor, wholly therefrom, and Beneficiary shall
thereupon be solely and exclusively entitled to possession of said Mortgaged
Property and every part thereof, and to use, operate, manage and control the
same, either personally or by managers, agents, servants or attorneys, to the
fullest extent authorized by law; and upon every such entry, the Beneficiary
may, from time to time, at the expense of Grantor, make all necessary and proper
repairs and replacements to the Mortgaged Property as Beneficiary in its
discretion sees fit, and any amounts so expended shall be due on demand, bear
interest at the post-maturity rate set forth in the Note and shall be secured
hereby; (3) may make demand for and collect and receive all rents and income
from Mortgaged Property, including rents and income accrued but unpaid prior to
the date of such default, and the receipt of Beneficiary therefor shall be
binding on Grantor with respect to the amount so paid. All sums of

-8-



--------------------------------------------------------------------------------



 



money received by Beneficiary from rents and income, after deducting therefrom
the reasonable charges and expenses paid or incurred in connection with the
collection and disbursement thereof, shall be applied to the payment of the
Indebtedness secured hereby in such order and manner as specified in the
Indenture. Any lessee of the Mortgaged Property, or any part thereof, shall be
fully protected in relying and acting upon the written statement of Beneficiary
to the effect that this Deed of Trust is in default and that Beneficiary is
entitled to receive the rents and income hereunder, notwithstanding any notice
to or knowledge of said lessee to the contrary. Such lessee shall have no duty
to determine that any sum paid to Beneficiary hereunder is properly applied by
Beneficiary; (4) Trustee, at the request of Beneficiary, shall proceed to sell,
either by himself or by agent or attorney, the Mortgaged Property or any part(s)
thereof at public vendue or outcry at the customary place to the highest bidder
for cash after first giving notice as required by the statutes of the State of
Missouri and upon such sale Trustee shall receive the proceeds of such sale and
shall execute and deliver deed or deeds or other instruments of conveyance,
assignment and transfer to the property sold, to the purchaser or purchasers
thereof; and (5) Trustee and/or Beneficiary may proceed by suit or suits at law
or in equity to enforce the Indebtedness secured hereby and/or to foreclose this
Deed of Trust and in such event Trustee shall be entitled to a reasonable fee
for his services and Trustee and Beneficiary shall be entitled to a reasonable
fee for the services of their attorneys and agents, and for all expenses, costs
and outlays. Upon or at any time after the filing of any suit to foreclose the
lien hereof, Beneficiary shall be entitled as a matter of right to the
appointment of a receiver of the Mortgaged Property, either before or after
sale, without notice and without regard to the solvency or insolvency of Grantor
at the time of the application for such receiver, and without regard to the
solvency or insolvency of Grantor at the time of the application for such
receiver, and without regard to the then value of the Mortgaged Property, and
Trustee, or Beneficiary, may be appointed as such receiver. Such receiver shall
have full power to collect the rents, issues and profits from the Mortgaged
Property and all other powers necessary or incidental for the protection,
possession, control, management and operation of the Mortgaged Property.
     In any sale or sales made by Trustee under the power herein granted, or
upon any sale or sales under or by virtue of any judicial proceedings: (i) the
whole of the Mortgaged Property, real, personal and mixed, may be sold in one
parcel as an entirety, or the Mortgaged Property may be sold in separate parcels
as may be determined by Trustee in his discretion; (ii) all recitals contained
in any deed or other instrument of conveyance, assignment or transfer made and
delivered by Trustee in pursuance of the powers granted and conferred herein,
shall be prima facie evidence of the facts therein set forth; (iii) such sale or
sales shall operate to divest Grantor of all right, title, interest, claim and
demand, either at law or in equity, under statute or otherwise, in and to the
Mortgaged Property and every part thereof so sold and shall be a perpetual bar,
both in law or equity, against Grantor and any and all persons claiming or to
claim from, through or under Grantor; and (iv) Beneficiary may bid for and
purchase the Mortgaged Property or any part thereof and may make payment
therefor by presenting to Trustee the Note secured hereby or the other evidences
of the Indebtedness secured hereby so that there may be endorsed as paid thereon
the amount of such bid which is to be applied to the payment of the Indebtedness
secured hereby as herein provided. Each time it shall become necessary to insert
an advertisement of foreclosure, and sale is not had, Trustee shall be entitled
to receive the sum of One Hundred Dollars ($100.00) for services and the amount
of all advertising charges from Grantor, all of which shall be further secured
hereby. Upon the foreclosure and/or sale of the Mortgaged Property, or any part
thereof, the proceeds of such sale or sales shall be applied as follows: First,
to the cost and expense of executing this trust, including reasonable
compensation of Trustee and reasonable attorneys’ fees and expenses, outlays for
documentary stamps, cost of procuring title insurance commitments, continuing
abstracts, title searches or examinations reasonably necessary or proper; next,
to the payment of any and all advances made by Trustee or Beneficiary, with
interest thereon as hereinabove provided; next, to the payment of the balance of
the Indebtedness secured hereby, with interest thereon as therein provided; and
any surplus thereafter shall be paid to Grantor or any other party legally
entitled thereto; provided that in the event the net proceeds of such sale or
sales shall not be sufficient to pay in full the Indebtedness secured hereby,
Grantor hereby promises and agrees to pay any deficiency thereon on demand with
interest.

-9-



--------------------------------------------------------------------------------



 



     Grantor shall not apply for or avail itself of any appraisement, valuation,
redemption, stay, extension or exemption laws, or any so-called “moratorium
laws”, now existing or hereafter enacted, in order to prevent or hinder the
enforcement or foreclosure of this Deed of Trust, and hereby waives the benefit
of such laws. Grantor, for itself, its successors and assigns, hereby wholly
waives the period of redemption and any right of redemption provided under any
existing or future law in the event of a foreclosure of this Deed of Trust.
Grantor, for itself and all who may claim through or under it, hereby waives any
and all right to have the property and estates comprising the Mortgaged Property
marshalled upon any foreclosure of the lien hereof and hereby agrees that any
court having jurisdiction to foreclose such lien may order the Mortgaged
Property sold as an entirety. Grantor hereby waives any order or decree of
foreclosure, pursuant to the rights herein granted, on behalf of the Grantor,
and each and every person acquiring any interest in or title to the Mortgaged
Property, subsequent to the date of this Deed of Trust, and on behalf of all
other persons to the extent permitted by applicable law.
     The Trustee may resign at any time by written instrument to that effect
delivered to Beneficiary. Beneficiary shall be entitled to remove, at any time
and from time to time, including any time before, during or after the
commencement or completion of any foreclosure proceeding, the Trustee. In case
of the death, removal, resignation, refusal to act or otherwise being unable to
act of the Trustee, Beneficiary shall be entitled to select and appoint a
successor Trustee hereunder by an instrument duly executed, acknowledged and
recorded in the manner and form for conveyances of real estate in the State of
Missouri, which recording may occur before, during or after the commencement or
completion of any foreclosure proceeding, and any such successor Trustee shall
thereupon succeed to Trustee as Trustee hereunder and to all of the rights,
powers, duties, obligations and estate of said Trustee as if specifically named
herein, provided no defect or irregularity in the resignation or removal of said
Trustee or in the appointment of a successor Trustee or in the execution and
recording of such instrument shall affect the validity of said resignation,
removal or appointment or any act or thing done by such successor Trustee
pursuant thereto. Additionally, whether the recording of the successor Trustee
instrument takes place before, during or after the commencement or completion of
any foreclosure proceeding shall have no effect upon the validity of said
proceeding. Trustee shall not be disqualified from acting as Trustee hereunder
or from performing any of the duties of Trustee, or from exercising the rights,
powers and remedies herein granted, by reason of the fact that Trustee is an
officer, employee or stockholder of the Indenture Trustee, or is interested,
directly or indirectly, as the holder of the Note or other Indebtedness secured
hereby, Grantor hereby expressly consenting to Trustee acting as Trustee
irrespective of the fact that Trustee might be otherwise disqualified for any of
the foregoing reasons, and that any interest which Trustee or any successor
shall have or may acquire in the Indebtedness secured hereby, or the Mortgaged
Property, shall neither interfere with nor prevent his acting as Trustee or from
purchasing said property at said sale or sales, and all parties waive any
objection to Trustee having or acquiring any such interest in the Indebtedness
or Mortgaged Property and continuing to act as Trustee. Trustee covenants
faithfully to perform and fulfill the trust herein created, but shall be liable,
however, only for gross negligence or willful misconduct as determined by a
court of competent jurisdiction.
     No remedy herein conferred upon or reserved to Trustee or Beneficiary is
intended to be exclusive of any other remedy, but every remedy herein provided
shall be cumulative, and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity, or by statute; and
every power and remedy given by this Deed of Trust to Trustee or to Beneficiary
may be exercised from time to time and as often as may be deemed expedient. No
delay or omission by Trustee or by Beneficiary to exercise any right or power
arising from any default shall impair any such right or power or shall be
construed to be a waiver of any default or an acquiescence therein. In case
Trustee shall have proceeded to enforce any right under this Deed of Trust by
foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned because of waiver or for any other reason, or shall
have been determined adversely, then, and in such and every such case, Grantor
and Trustee shall severally and

-10-



--------------------------------------------------------------------------------



 



respectively be restored to their former positions and rights hereunder in
respect of the Mortgaged Property, and all rights, remedies and powers of
Trustee shall continue as though no such proceedings had been taken. If any
additional sum or sums shall become due and owing, by Grantor to Beneficiary,
pursuant to the provisions hereof, the affidavit of Beneficiary shall be
sufficient evidence of the fact that such additional sums are secured hereby in
the amount set forth in such affidavit.
General Provisions. This Deed of Trust and all provisions hereof shall extend to
and be binding upon Grantor and all parties claiming by, through or under
Grantor. All covenants and agreements of Grantor herein shall be joint and
several. Grantor acknowledges and agrees that all expenses and amounts expended
by Trustee and/or Beneficiary or owed to Trustee or Beneficiary under any
indemnity in this Deed of Trust, shall be due as and when incurred, bear
interest at the highest rate set forth in the Debt Instruments (or if no rate is
specified, at the maximum lawful rate) and shall constitute Indebtedness secured
hereby, and all indemnities contained in this Deed of Trust shall apply
notwithstanding any negligent conduct or omission of Beneficiary or Trustee
(except to the extent of gross negligence or willful misconduct on the part of
Beneficiary or Trustee), are in addition to any legal liability or
responsibility Grantor otherwise has, and shall survive the foreclosure of this
Deed of Trust and the payment of the obligations secured hereunder. The
unenforceability or invalidity of any provision or provisions of this Deed of
Trust shall not render any other provision or provisions herein contained
unenforceable or invalid. The term “Beneficiary” shall be deemed to mean and
include the endorsee(s), transferee(s) or the holder(s) at the time being of the
Debt Instruments and/or any of the other Indebtedness secured hereby, and the
successors and assigns of Beneficiary, and the term “Trustee” shall be deemed to
mean and include any successors of the Trustee in the trust hereby created; and
the covenants and agreements shall bind and inure to the benefit of the heirs,
executors, personal representatives, successors and assigns of Grantor and the
successors in trust of the Trustee and the endorsee(s), transferee(s),
successors and assigns of Beneficiary. All of the grants, covenants, terms,
agreements, provisions and conditions herein contained shall run with the land.
Time is of the essence of all Grantor’s obligations hereunder. The captions or
headings used herein are for the convenience of. the parties and are not a part
of this Deed of Trust. To the extent that proceeds of the Indebtedness secured
hereby or advances under this Deed of Trust are used to pay any outstanding
lien, charge or prior encumbrance against the Mortgaged Property, Beneficiary is
hereby subrogated to any and all rights and liens held by any owner or holder of
such outstanding liens, charges and prior encumbrances, irrespective of whether
said liens, charges or encumbrances are released. Trustee hereby lets the
Mortgaged Property to Grantor and assigns until this Deed of Trust be released
and satisfied, or until default be made under the covenants and agreements
hereof, upon the following terms, to-wit: Grantor and all persons claiming or
possessing said Mortgaged Property or any part thereof, shall pay rent therefor
during said term at one cent per month, payable on demand, and shall and will
surrender peaceful possession of said premises, and every part thereof, to
Trustee immediately upon such default, and without notice or demand therefor,
provided that nothing in this Deed of Trust shall be construed to prevent the
Beneficiary from having and taking every legal means to enforce payment of the
Indebtedness secured hereby, without having first enforced this Deed of Trust;
provided, further that if Grantor shall well and truly pay or cause to be paid
to Beneficiary the Indebtedness secured hereby as and when the same shall become
due and payable and this Deed of Trust is no longer intended to secure future
advances and future obligations under Section 443.055 R.S.Mo., as amended, then
this trust shall cease and be void and the Mortgaged Property hereinbefore
conveyed shall be released at the cost of Grantor, otherwise to remain in full
force and effect. To the extent that Beneficiary receives any payment on accoun
t of the Indebtedness and any such payment(s) or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside,
subordinated and/or required to be repaid to a trustee, receiver or any other
party under any bankruptcy act, state or federal law, common law or equitable
cause, then, to the extent of such payment(s) received, the Indebtedness or part
thereof intended to be satisfied and any and all liens, security interests,
mortgages and/or other encumbrances upon or pertaining to any assets of Grantor
and theretofore created and/or existing in favor of Beneficiary as security for
the payment of such Indebtedness shall be revived and continue in full force and
effect, as if such payment(s) had not been received by Beneficiary and applied
on account of the Indebtedness.

-11-



--------------------------------------------------------------------------------



 



Loan Agreement to Prevail. In the event of any conflict between the provisions
of this Deed of Trust and the Loan Agreement, the provisions of the Loan
Agreement shall prevail.
Entire Agreement. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR
TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR
RENEW SUCH DEBT ARE NOT ENFORCEABLE. TO PROTECT THE GRANTOR AND THE BENEFICIARY
FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS THE GRANTOR AND THE
BENEFICIARY REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS
THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN THE BENEFICIARY
AND THE GRANTOR, EXCEPT AS THE BENEFICIARY AND THE GRANTOR MAY LATER AGREE IN
WRITING TO MODIFY IT.
     IN WITNESS WHEREOF, Grantor has executed this Future Advance Deed of Trust
and Security Agreement the day and year first above written.
     Grantor:

            SYNERGETICS DEVELOPMENT COMPANY, L.L.C.
      By /s/ Kurt W. Gampp, MANAGER       Name:         Title:   Manager     

     
STATE OF MISSOURI
)  
 
)    SS.
COUNTY OF ST. CHARLES
)  

     On this 19th day of September, 2002, before me appeared Kurt W. Gampp, to
me personally known, who, being by me duly sworn, did say that he/she is a
member of Synergetics Development Company, L.L.C., a Missouri limited liability
company and that said instrument was signed in behalf of said limited liability
company by authority of its members; and said Manager acknowledged said
instrument to be the free act and deed of said limited liability company.
     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official
seal in the County and State aforesaid, the day and year first above written.

                (SEAL)      [SEAL] /s/ Kathryn M. Norton      Notary Public     
     

My term expires                                         .

-12-